Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 16, 2019

                                     No. 04-19-00707-CV

                          JUBILEE ACADEMIC CENTER, INC.,
                                     Appellant

                                               v.

           SCHOOL MODEL SUPPORT, LLC, D/B/A ATHLOS ACADEMIES,
                               Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-22759
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
      Appellant’s first motion for an extension of time to file the appellant’s brief is granted.
We order appellant to file the appellant’s brief by December 27, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court